Citation Nr: 1307873	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  08-20 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to service connection for retinopathy, including as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a right nasal pterygium.

5.  Entitlement to service connection for a left nasal pinguecula.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service with the United States Marine Corps from January 1954 to January 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which was in part a reconsideration of an April 2006 decision.

The Veteran requested a Board hearing at the RO in July 2008, but withdrew this request in September 2008.  In June 2012, the Board remanded the issues for additional development.  The case has since been returned to the Board.  At this time the Board has recharacterized the Veteran's claims with regard to an "eye condition" to better reflect the evidence of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to insure review of the totality of the evidence.

The issues of entitlement to service connection for a bilateral shoulder disability and bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current, valid diagnosis of diabetic retinopathy.

2.  A currently diagnosed right nasal pterygium was first manifested on active duty.

3.  A currently diagnosed left nasal pinguecula was first manifested on active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection of diabetic retinopathy are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

2.  The criteria for service connection of a right nasal pterygium are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The criteria for service connection of a left nasal pinguecula are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the right pterygium and left pinguecula, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

With regard to diabetic retinopathy, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Letters dated in December 2005, March 2006, August 2006, and October 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 2006 letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Board notes that in the June 2012 remand, the Board directed the RO to request an authorization to obtain additional private treatment records identified by the Veteran.  In a letter dated in June 2012, the RO sent a letter requesting a release of medical information.  The Veteran did not respond.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA has fulfilled its duty to assist in identifying the required records and offering assistance in obtaining them; further efforts are not possible in the absence of releases from the Veteran.

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Several VA examinations were conducted, and the examiners made all required clinical findings and offered all requested opinions, with supporting rationales.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available but not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran initially alleged service connection for an unspecified bilateral eye condition.  This was taken as a claim for service connection of retinopathy related to service-connected diabetes mellitus, type II.  Review of the evidence of record also requires consideration of service connection for pterygium and pinguecula.

Service treatment records (STRs) include some complaints of eye discomfort.  In February 1980, the Veteran complained of eye discomfort for approximately three months.  The diagnosis was a right nasal pterygium.  A left nasal pinguecula was also identified.  The Veteran did have bifocals for correction of a mild near vision impairment due to refractive error, but seldom used them.  They were necessary only for reading.  The December 1982 examination for separation from active duty noted the use of glasses and the diagnosis of a right pterygium.

The Veteran has submitted an April 2001 summary form from Dr. BWG, his private ophthalmologist.  The doctor checked a box indicating right eye retinopathy; a hand-written note indicates "mild diabetic changes (right eye only)."  The box for cataract is also checked, but there is no indication which eye is affected.  In June 2012, the Board remanded the appeal in order to obtain complete records from Dr. BWG.  The submitted form contained no rationale or reports of testing, and hence the probative value of the bare statements could not be determined.  As is noted above, the Veteran failed to reply to VA's request, and additional evidence which could have supported the statements of Dr. BWG could not be sought.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, at this time the Board must conclude that the conclusory statement of Dr. BWG is entitled to no probative value.

In January 2006, the Veteran was afforded a VA Agent Orange Registry examination.  A past history of diabetic retinopathy was listed by the examiner, and the condition was also included among the current diagnoses.  However, the clinical findings related by the examiner include no vision testing, and the reports of physical examination do not reflect any abnormalities of the eyes or vision.  It appears, therefore, that the diagnosis of retinopathy is based on the Veteran's report, and not upon any objective medical evidence.

A March 2006 VA diabetes examination was conducted.  The Veteran stated he saw an eye doctor once a year, but had no problems other than watery eyes.  Physical examination of the eyes was normal.  

An eye-specific VA examination took place in September 2006.  The veteran reported that a private ophthalmologist had found blood leakage in his left eye, but the report of such could not be located by VA.  He described blurry vision in both eyes.  The examiner reviewed the claims file, and noted the in-service findings discussed above.  Physical examination showed no retinopathy.  Cataracts were diagnosed, but were related to the Veteran's age and not diabetes.  A right nasal pterygium and a left nasal pinguecula were also present.

More recently, a VA optometrist saw the Veteran for purposes of ongoing treatment and monitoring of the eyes in connection with his diabetes.  In December 2011, the doctor conducted a complete physical examination and specified that there was no retinopathy present.  He did note a right eye pterygium, and bilateral pinguecula.  He also commented on cataracts, and the natural progression of such.  The same findings were made in December 2012.

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board accordingly accords great probative value to the VA examiners' opinions, and finds them to be dispositive of the question of whether the Veteran's cataracts were caused by his service-connected diabetes mellitus and whether he has a current diagnosis of diabetic retinopathy.

The Board notes in this regard that the September 2006 examiner's findings were based on a review of the Veteran's claims file, a thorough physical examination, and a review of medical literature.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In contrast, the January 2006 Agent Orange registry examination report indicating a diagnosis of diabetic retinopathy is less probative than the March and September 2006 VA examinations.  There is no indication of what, if any, examination was conducted in order to arrive at the determination.  The diagnosis included in the January 2006 VA Agent Orange examination appears to have been a restatement of his reported history, without reviewing the medical history in the claims folder.  See e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (information simply recorded by a medical examiner unenhanced by additional comment does not on its own constitute competent medical evidence).  See also, Bielby v. Brown, 7 Vet. App. 260, 268 (1994) (emphasizing expert review of the veteran's records in offering a well-supported medical opinion).  While the Veteran is competent to report a diagnosis he has been informed of, here that report appears to reflect an unsupported bare statement by a private doctor, whose original report cannot be given probative value, as is discussed above.  The Veteran's repetition of the conclusory statement, while competent, is therefore also entitled to no probative value, and neither are repetitions by examiners or care providers, in the absence of any corroborating objective evidence.

With regard to retinopathy, then, the competent, credible, and probative evidence of record fails to establish a diagnosis.  Documented physical examinations and reported findings demonstrate no current eye condition related to diabetes.  There is no evidence of any probative weight which contradicts this; Dr. BWG's statement, and the Veteran's (and Agent Orange examiner's) subsequent repetition, cannot be given any credence in the absence of supporting documentation, particularly when repeated later evaluations directly contradict his conclusion.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for diabetic retinopathy is not warranted.

In contrast, grants of service connection for a right nasal pterygium and a left nasal pinguecula are warranted.  Both conditions were noted in service, and then again at the September 2006 VA examination and in the December 2011 progress note.  There is no indication in the file that the Veteran ever had either condition corrected during or after service.  No doctor notes such, and he has in fact specifically denied any surgical history of the eyes.  As the conditions diagnosed in service persist to this day, entitlement to the benefits sought is warranted.  


ORDER

Service connection for retinopathy is denied.

Service connection for a right nasal pterygium is granted.

Service connection for a left nasal pinguecula is granted.



REMAND

With respect to the claims for service connection for a bilateral shoulder disorder and plantar fasciitis are remanded for additional development.  In June 2012, the issues were remanded by the Board in order to obtain additional VA examinations.  

That same month VA informed the Veteran that such examinations were to be scheduled, and a VA Form 2507 is of record indicating that the examination requests were properly entered into the system through the VA medical center (VAMC) in San Diego.  

However, there is no indication that notice of the examination appointment was sent to the Veteran.  Normally, the presumption of regularity would apply, and proper notice would be assumed.  Here, such cannot be done.  It appears that VA for some reason took steps to verify the Veteran's current address and phone number, raising the possibility that effective notice was not achieved.  

The December 2012 supplemental statement of the case (SSOC) states that the Veteran failed to report for his examination.  It is unclear what VA relied upon in making this assertion.  No certification from the VAMC is of record to that effect.  The Board cannot, particularly in light of a possible problem with the notice to the Veteran, accept the unsupported conclusion in the SSOC.  While it is certainly possible that the Veteran failed to report for the examination, and is perhaps likely in light of his failure to respond to other VA requests, it is also possible that he contacted the VAMC and offered good cause for the failure to report or requested rescheduling.  Remand is therefore required to either verify the unexcused failure to report or to take appropriate steps to reschedule the examinations.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is required.)

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of the notice letter to the Veteran informing him of his VA examination appointments, requested in June 2012, as well as certification from the VAMC of the Veteran's failure to report and any explanation for such communicated by the Veteran.

2.  If, and only if, good cause for the failure to report is shown, or if insufficient notice of the time and place of examinations was supplied to the Veteran, reschedule the Veteran for VA Joints and Feet examinations.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner(s) must identify current disabilities of the shoulders and feet, and must then opine as to whether it is at least as likely as not that any shoulder disability or plantar fasciitis, if shown, is caused or aggravated by service.  The examiner(s) must discuss in-service shoulder treatment and the Veteran's reports of symptoms of the joints and feet since service.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


